                                    The Law Office of
                                 ALBERT TALERO, P.C.
             1/16/2020              71-50 Austin Street, Suite 207
                                  Forest Hills, New York 11375-4709
Albert Talero                                                                       Tel: (718) 261-6780
   _______
                                                                                    Fax: (718) 261-6478
Barbara Cohen                                                           E-mail: atalero@talerolaw.com


  January 14, 2020


  Honorable Edgardo Ramos                     The January 16 sentencing is adjourned to January 23 at
  United States District Court
  Southern District of New York               11:00 AM.
  40 Foley Square                             SO ORDERED.
  New York, NY 10007

  Re:        United States v. Gaetano Valastro                                 1/16/2020
             Case No. S1 17-Cr.-398 (ER)


  Honorable Sir:

  I represent Defendant Valastro, and I write to respectfully request that sentencing, currently
  scheduled for Thursdeay, January 16th, be adjourned for one week, to January 23rd, or a
  later date convenient to the Court, so that I may complete and submit the Defendant’s
  Sentencing Memorandum in time for the Court’s consideration prior to sentencing.

  I have spokene with AUSA Kimberly Ravener, and she consents to the adjournment. I
  thank the Court for whatever consideration it can give this request..

  Respectfully submitted,



   /at5420/
  Albert Talero

  AT:pc


  cc. Kimberly J. Ravener
